Amendment No. 1
to
Amended and Restated Manufacturing Services and Supply Agreement




This Amendment No. 1 (this “Amendment”) amends that certain Amended and Restated
Manufacturing Services and Supply Agreement by and between Sourcefire, Inc.
(“Sourcefire”) and Patriot Technologies, Inc. (“Patriot”) dated March 10, 2010
(the “Agreement”), and is entered into effective as of July 1, 2012. All
capitalized terms used herein and not defined herein shall have the meanings
given to them in the Agreement.


WHEREAS, Sourcefire desires to allow its subsidiary Sourcefire International
GmbH, a company organized under the laws of Switzerland (“Sourcefire
International”), to place Orders under the Agreement; and


WHEREAS, Sourcefire and Patriot desire to amend the Agreement to allow
Sourcefire International to place Orders under the Agreement and to modify such
other terms as are set forth in this Amendment.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto intending to be legally
bound, hereby agree as follows:




1.    Sourcefire International is hereby added as a party to the Agreement.
Except as otherwise set forth in this Amendment, all references in the Agreement
to “Sourcefire” will mean Sourcefire, Inc. and Sourcefire International GmbH.


2.     Sourcefire, Inc. and Sourcefire International GmbH will each have the
separate right to place Orders under the Agreement. Any Order placed by
Sourcefire, Inc. will be considered a separate transaction between Sourcefire,
Inc. and Patriot. Any Order placed by Sourcefire International GmbH will be
considered to be a separate transaction between Sourcefire International GmbH
and Patriot. Patriot shall only invoice the Sourcefire entity that places the
Order. Invoices will be sent to the addresses provided by Sourcefire, Inc. and
Sourcefire International GmbH, respectively, and shall include such other
information reasonably requested by Sourcefire. The Sourcefire entity that
places an Order shall be liable to Patriot for all amounts owed under the
invoice relating to such Order.


3.     If Sourcefire International GmbH is past due on any invoice provided by
Patriot to Sourcefire International GmbH pursuant to Section 7 of the Agreement,
then Patriot shall have the right to invoice Sourcefire, Inc. for the amounts
owed under such invoice and Sourcefire, Inc. agrees to pay such past due
outstanding amount.


4.    This Amendment may be executed in counterpart signature pages, each of
which will be deemed an original, but all of which together will constitute one
and the same



--------------------------------------------------------------------------------


instrument.


5.    Except as specified in this Amendment, the Parties ratify and affirm each
of the other provisions of the Agreement and the Agreement shall remain in full
force and effect.


[Signature Page Follows]

#PageNum#



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have caused this Amendment No. 1 to the Amended
and Restated Manufacturing Services and Supply Agreement to be executed by their
duly authorized representatives:






Sourcefire, Inc.                Patriot Technologies, Inc.


By: /s/ Todd P. Headley            By: /s/ Steve Keefe
Name: Todd P. Headley            Name: Steve Keefe
Title: Chief Financial Officer            Title: President








Sourcefire International GmbH


By: /s/ Todd P. Headley
Name: Todd P. Headley
Title: Director

